Name: Council Regulation (EC) No 439/2009 of 23 March 2009 concerning the conclusion of the Agreement between the European Community and the Government of the Russian Federation on cooperation in fisheries and the conservation of the living marine resources in the Baltic Sea
 Type: Regulation
 Subject Matter: fisheries;  Europe;  environmental policy;  international affairs;  natural environment
 Date Published: nan

 28.5.2009 EN Official Journal of the European Union L 129/1 COUNCIL REGULATION (EC) No 439/2009 of 23 March 2009 concerning the conclusion of the Agreement between the European Community and the Government of the Russian Federation on cooperation in fisheries and the conservation of the living marine resources in the Baltic Sea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Community and the Government of the Russian Federation have negotiated and initialled an Agreement on cooperation in fisheries and the conservation of the living marine resources in the Baltic Sea. (2) The Agreement provides for a close cooperation between the Parties on the basis of the principle of equitable and mutual benefit for the purpose of conservation, sustainable exploitation and management of any straddling, associated and dependent stocks in the Baltic Sea. (3) It is in the interest of the Community to approve that Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Community and the Government of the Russian Federation on cooperation in fisheries and the conservation of the living marine resources in the Baltic Sea is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2009. For the Council The President P. GANDALOVIÃ  (1) OJ C 102 E, 24.4.2008, p. 86.